*474On Application for a Rehearing.
PER CURIAM.
In an application for a rehearing, appellants contend that their pleadings are broad enough to warrant consideration of their alternative contention that the testator lacked the capacity to make an olographic will. We do not so view the petition which, 'both by allegation and prayer, seeks an annulment of the will on the sole ground of forgery.
Since we find that we are unable to consider appellants’ alternative contention, they may litigate this question in new proceedings under proper allegations.
The application for a rehearing is reifused.